DETAILED ACTION
Claims 1-20 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
	Claims 1-20 are allowed. 
	Regarding claim 1, neither the closest known prior art, nor any reasonable combination thereof teaches: 
	determining whether the adjustment value of the bias of the inertial measurement unit is less than a preset value; 
	in response to the adjustment value of bias of the inertial measurement unit being greater than or equal to a preset value, determining a current loop for 3-dimensional reconstruction is an error loop, the current loop being a connection of the pose of the camera with a previous pose of the camera; 
	removing the error loop; and 
	constructing a 3-dimensional model for surroundings of the camera based on the updated pose of the camera and remaining loops. 
	Liu (US 10,032,276) teaches a visual-inertial tracking system which implements the fusion of RGB cameras with an IMU. Lui teaches the updating of a camera pose based on inertial data from an IMU (col 28 lines 31-50). However, Lui fails to teach the detection of an error loop based on a threshold value of the bias correction and the removal of the error loop as claimed. 
	Hsaio (“Dense Planar-Inertial SLAM with Structural Constraints”) teaches an inertial based SLAM  reconstruction of three dimensional images. Hsaio teaches loop closures based on a RANSAC algorithm, but fails to teach the detection and removal of the error loop as claimed. 
Claims 2-9 depend from claim 1 and are therefore also allowed. 

Regarding claim 10, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
	Regarding claim 1, neither the closest known prior art, nor any reasonable combination thereof teaches: 
	determining whether the adjustment value of the bias of the inertial measurement unit is less than a preset value; 
	in response to the adjustment value of bias of the inertial measurement unit being greater than or equal to a preset value, determining a current loop for 3-dimensional reconstruction is an error loop, the current loop being a connection of the pose of the camera with a previous pose of the camera; 
	removing the error loop; and 
	constructing a 3-dimensional model for surroundings of the camera based on the updated pose of the camera and remaining loops. 
	Liu (US 10,032,276) teaches a visual-inertial tracking system which implements the fusion of RGB cameras with an IMU. Lui teaches the updating of a camera pose based on inertial data from an IMU (col 28 lines 31-50). However, Lui fails to teach the detection of an error loop based on a threshold value of the bias correction and the removal of the error loop as claimed. 
	Hsaio (“Dense Planar-Inertial SLAM with Structural Constraints”) teaches an inertial based SLAM  reconstruction of three dimensional images. Hsaio teaches loop closures based on a RANSAC algorithm, but fails to teach the detection and removal of the error loop as claimed. 
Claims 11-18 depend from claim 10 and are therefore also allowed 

Regarding claim 19, neither the closest known prior art nor any reasonable combination thereof, teaches: 
	Regarding claim 1, neither the closest known prior art, nor any reasonable combination thereof teaches: 
	determining whether the adjustment value of the bias of the inertial measurement unit is less than a preset value; 
	in response to the adjustment value of bias of the inertial measurement unit being greater than or equal to a preset value, determining a current loop for 3-dimensional reconstruction is an error loop, the current loop being a connection of the pose of the camera with a previous pose of the camera; 
	removing the error loop; and 
	constructing a 3-dimensional model for surroundings of the camera based on the updated pose of the camera and remaining loops. 
	Liu (US 10,032,276) teaches a visual-inertial tracking system which implements the fusion of RGB cameras with an IMU. Lui teaches the updating of a camera pose based on inertial data from an IMU (col 28 lines 31-50). However, Lui fails to teach the detection of an error loop based on a threshold value of the bias correction and the removal of the error loop as claimed. 
	Hsaio (“Dense Planar-Inertial SLAM with Structural Constraints”) teaches an inertial based SLAM  reconstruction of three dimensional images. Hsaio teaches loop closures based on a RANSAC algorithm, but fails to teach the detection and removal of the error loop as claimed. 
Claim 20 depends from claim 19 and is therefore also allowed. 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K WILBURN whose telephone number is (571)272-3589. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Molly Wilburn/Examiner, Art Unit 2666                      

/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666